[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-12560
                                                                     NOVEMBER 22, 2011
                                        Non-Argument Calendar
                                                                          JOHN LEY
                                      ________________________             CLERK

                            D.C. Docket No. 1:09-cv-00130-JRH-WLB



HARTLEY GIBBONS, JR.,
RICKEY A. LUMPKIN,

llllllllllllllllllllllllllllllllllllllll                             Plaintiffs-Appellants,

                                               versus

COUNTY BOARD OF EDUCATION
OF RICHMOND COUNTY,
JAMES F. THOMPSON,
individually and in his Former official
capacity as Interim Superintendent of
Richmond County Public Schools,

llllllllllllllllllllllllllllllllllllllll                            Defendants-Appellees.

                                      ________________________

                            Appeal from the United States District Court
                               for the Southern District of Georgia
                                  ________________________
                                      (November 22, 2011)
Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Hartley Gibbons, Jr., and Rickey A. Lumpkin appeal the summary judgment

against their complaints that they were demoted and denied promotions based on

race by the County Board of Education of Richmond County, Georgia, and former

superintendent James F. Thompson. 42 U.S.C. §§ 1981, 1983. The district court

ruled that Gibbons and Lumpkin failed to establish a prima facie case of racial

discrimination and that the Board provided legitimate, non-discriminatory reasons

to demote and deny promotions to Gibbons and Lumpkin. We affirm.

      Gibbons and Lumpkin failed to establish a prima facie case that they were

demoted because of their race. Gibbons and Lumpkin were replaced as principals

at the Glenn Hills Middle School and Tubman Middle School by two other

African-American men, and neither Gibbons or Lumpkin submitted any evidence

to establish that the decision to replace them with a person of the same race “was a

pretextual device specifically designed to disguise an act of discrimination.”

Howard v. Roadway Exp., Inc., 726 F.2d 1529, 1535 (11th Cir. 1984); see

Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1521 (11th Cir. 1995) (requiring

consideration of “whether the fact that a minority was hired overcomes the

inference of discrimination otherwise created by the evidence”). Gibbons and


                                          2
Lumpkin testified that they were treated differently than principals who had school

performance and discipline issues, but Gibbons’ and Lumpkins’ schools were

being monitored by the state and were in danger of being closed for their repeated

failure to satisfy the No Child Left Behind Act.

      Gibbons and Lumpkin also failed to establish a prima facie case that they

were denied promotions based on their race. See Davis v. Town of Lake Park, Fla.,

245 F.3d 1232, 1238 (11th Cir. 2001). After Gibbons and Lumpkin served one

year as assistant high school principals, they were appointed as principals at

Terrace Manor Elementary School and Wilkinson Gardens Elementary School. As

principals at these elementary schools, Gibbons and Lumpkin received the same

job titles, work responsibilities, and compensation as the principals at Gracewood

Elementary and Lake Forest Hills Elementary. Although there may have been

differences in the “prestige” and resources available at Gracewood and Lake

Forest, those differences do not establish that Gibbons and Lumpkin suffered “a

serious and material change in the terms, conditions, or privileges of [their]

employment” to constitute an adverse employment action. Id. at 1239 (emphasis

omitted).

      We AFFIRM the summary judgment in favor of the Board.




                                          3